[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-12760                 ELEVENTH CIRCUIT
                                                                APRIL 5, 2010
                           Non-Argument Calendar
                                                                 JOHN LEY
                         ________________________
                                                                  CLERK

                     D. C. Docket No. 08-14031-CR-JEM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JOSEPH PIQUET,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (April 5, 2010)

Before BIRCH, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Joseph Piquet appeals his convictions for: (1) conspiracy to export defense
articles to China, in violation of 22 U.S.C. § 2778 (Count 1); (2) attempting to

export and exporting defense articles to China, in violation of 22 U.S.C. § 2778

(Counts 2-4); (3) conspiracy to export restricted technology goods and

commodities to China, in violation of 50 U.S.C. § 1705 (Count 5); and (4)

attempting to export and exporting electronic components, in violation of 50

U.S.C. § 1705(a) (Counts 6-7). See R1-14. After review of the record and the

parties’ briefs on appeal, we AFFIRM.

                                  I. BACKGROUND

       Piquet was the owner and President of AlphaTronX, Inc. (“Alphatronx”), a

registered supplier and distributor of military and non-military electronic

components. Id. at 4. Through Alphatronx, Piquet ordered and received ALH-376

35-40 and ALH-102C 2-20 GHz Low Noise Amplifiers (ALH-376 and ALH-

102C, respectively), and APH-502 Ghz High Power Amplifiers (APH-502) 1 from

Northrop Grumman Space Technology (“NG”) and then shipped them to Joel

Ames, Inc. (“Ames”), a Dallas, Texas-based distributor of electronic components.

Id. at 7-13. Ames shortly thereafter shipped the components to OnTime

Electronics Technology Limited (“Ontime”), a distributor of electronic



       1
          The APH-502 is an electronic component part used by the U.S. military in early
warning radar and/or missile target acquisition systems. Id. at 3. The ALH-376 and ALH-102C
are electronic component parts used for both commercial and military purposes. Id. at 3.

                                             2
components operating out of Hong Kong. Id. at 4, 7-13. The indictment charged

specifically that on 12 August 2004, 30 October 2004, and 24 February 2005,

Piquet knowingly and willfully exported defense articles, that is, APH-502

components, to China without first obtaining the required licenses from the U.S.

Department of State (“DOS”), and that he knowingly and willfully exported ALH-

102C and ALH-376 electronic components to China on 26 March 2004 and 11

August 2004, respectively, without first obtaining the required licenses from the

U.S. Department of Commerce (“DOC”). Id. at 9-10; 13-14.

       Before trial, Piquet filed a motion to quash the search warrant issued for

Alphatronx’s offices and to suppress all evidence obtained as a result of that

search. He argued that the application and affidavit in support of the search

warrant submitted by Department of Homeland Security, Immigration and

Customs Enforcement Special Agent Todd Blekicki failed to show probable cause

to believe that evidence of criminal activity relating to the export of defense

articles and other restricted goods to China would be found in Alphatronx’s

offices. R1-50.

       In his affidavit,2 Agent Blekicki stated that, “based upon [his] (a) personal

observations and knowledge; (b) conversations with other law enforcement officers


       2
         Although Agent Blekicki’s search warrant affidavit was not made part of the record on
appeal, the government included a copy of it in the appendix to its brief.

                                               3
who have participated in this investigation and related investigations; and

(c) review of documents connected with the investigation,” he was aware of the

following information: (1) on 13 July 2004, Alphatronx purchased APH-502

components from NG; (2) NG shipped the components to Piquet at Alphatronx on

6 August 2004; (3) on 12 August 2004, Ames exported APH-502 components to

Ontime in Hong Kong; (4) on 14 September 2004, Alphatronx ordered APH-502

components from NG; (5) some time in October 2004, Joel Ames called Jane

Sedaka at NG, introduced himself as an employee of Alphatronx in Florida, and

inquired about the status of Alphatronx’s 14 September 2004 order; (6) on 27

October 2004, NG shipped the components to Piquet at Alphatronx; (7) on 28

October 2004, Alphatronx made a Federal Express (“Fed Ex”) shipment to Ames;

and (8) on 30 October 2004, Ames exported APH-502 components to Ontime in

Hong Kong. Appellee’s Brief, Appx. at 15-23. Agent Blekicki indicated that

unauthorized exportation of the components purchased by Alphatronx and shipped

by Ames was prohibited by the Arms Export Control Act (“AECA”), 22 U.S.C.

§ 2778, and the International Emergency Economic Powers Act (“IEEPA”), 50

U.S.C. §§ 1701-1706, and that none of the parties involved in the transactions

described in the affidavit had obtained the required export licenses from the DOS

or DOC. Id. at 17-18, 24-26. Agent Blekicki concluded that,



                                          4
       [b]ased on the foregoing pattern of orders from Alphatronx/Piquet to
       NG, subsequent shipments from Alphatronx/Piquet to Joel Ames,
       P.C., and exports of the same items from Joel Ames, P.C. to Ontime
       Electech CO in Hong Kong, . . . there is probable cause to believe that
       located in the premises of Alphatronx will be evidence of violations of
       criminal offenses.

Id. at 26.

       Piquet argued in his suppression motion that the affidavit was insufficient

because it did not establish that the components Alphatronx purchased from NG

were the same components that Ames shipped to China. R1-50 at 14-16. Piquet

argued additionally that the affidavit lacked “sufficient attribution as to the source

or sources of the information contained in the warrant.” Id. at 2. Finally, Piquet

argued that the evidence was not admissible under the “good faith exception” to

the exclusionary rule because the warrant was so deficient on its face that the

officers who executed it could not have reasonably relied upon it. Id. at 20-21.

       Following a 5 November 2008 suppression hearing,3 the magistrate judge

issued a report and recommendation, finding that the sources of information cited

in the affidavit, which included Agent Blekicki’s conversations with other officers,

were reliable, and that Agent Blekicki was not required to verify independently the

facts related to him by other officers or to specifically attribute each fact alleged to



       3
         Piquet offered no evidence or testimony at the suppression hearing, which was not
transcribed. See R1-63 at 1, 3.

                                               5
a particular source. R1-63 at 10. The magistrate judge then noted that the affidavit

described a pattern of activity whereby Alphatronx, through Piquet, ordered

restricted electronics from NG and, shortly thereafter, shipped similar or identical

electronics to Ames, who then shipped similar or identical electronics to Hong

Kong without the required licenses. Id. at 12. Inasmuch as the affidavit was based

on reliable sources which established a link between Alphatronx’s offices and the

illegal exportation of electronic and military technology, the magistrate judge

concluded that there was a fair probability that evidence of that criminal activity

would be found at Alphatronx’s offices. Id. at 11. The magistrate judge found

alternatively that, even assuming the warrant was invalid, the seized evidence was

admissible under United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405 (1984),

because the officers who conducted the search reasonably relied in good faith on

the warrant. Id. at 13-14. The magistrate judge recommended that Piquet’s motion

to suppress be denied accordingly. Id. at 15. The district court overruled Piquet’s

objections and adopted the magistrate’s report and recommendation. R1-67.

      At trial, Albert F. Lawrence, an electrical engineer with NG for thirty years,

testified that the APH-502 is a power amplifier designed for electronic warfare

systems, such as control radars, missile radars, or “jamming type applications.” R3

at 73-74, 76-77. Around 2003, the APH-502 was the “best part” available for



                                           6
performance, and no other manufacturers, aside from NG, made a comparable

component. Id. at 78. Lawrence was not aware of any civilian uses for the APH-

502 and knew that there were restrictions on its sale and distribution. Id. at 80.

The government then submitted into evidence a document, dated 13 February 2009

and signed by Robert S. Kovac, Managing Director of the DOS’ Directorate of

Defense Trade Controls, Bureau of Political-Military Affairs, certifying that the

APH-502 is a defense article on the USML. White Binder, Exh. 709; R4 at 139.

Attached to the certification was a form, dated 24 February 2009 and signed by

Secretary of State Hillary Clinton, certifying Kovac’s authority to make such a

declaration. White Binder, Exh. 709. Bruce Charles Schwingler, division chief of

DOS’ Directorate of Defense Trade Controls, testified that a “technical review” by

the Department of Defense indicated that the APH-502 was a defense article and

that Kovac’s certification was generated by his office. R4 at 127-28, 139.

Schwingler further testified that a complete database search revealed no records of

Piquet, AlphaTronx, Ontime, or Ames ever having applied for a license or

authorization to export APH-502 electronic components to Hong Kong. Id. at 140-

42; White Binder, Exh. 710.

      At the close of the government’s evidence, Piquet moved for judgments of

acquittal on all counts of the indictment. He conceded that Schwingler’s testimony



                                           7
was credible, but argued that the certificate, dated February 2009, was insufficient

to establish that the APH-502 was on the USML in 2004 and 2005. R5 at 90-91.

The district court denied the motions, finding that the certificate in question was

sufficient because it did not state that the APH-502 was on the USML as of 2009,

but, rather, that the “APH-502 was on the list. Period.” Id. at 92-94.

      During the charge conference, Piquet requested a specific jury instruction

that “a good faith mistake or belief is a complete defense” to the offenses charged.

Id. at 116. The court declined to issue a full instruction on the defense of good

faith, finding that Piquet had not raised such a defense, and instructed the jury on

knowledge and willfulness as follows:

             The word knowingly, as the term is used in the indictment or in
      these instructions, means that the act was done voluntarily and
      intentionally and not because of mistake or accident.

              The word willfully, as that term is used in the indictment or in
      these instructions, means that the act was committed voluntarily and
      purposely with the specific intent to do something the law forbids;
      that is with bad purpose, either to disobey or disregard the law and not
      by mistake, accident or good faith.

             While the government must show that the defendant knew that
      his conduct was unlawful, the government does not necessarily have
      to show that the defendant was aware of the specific law or rule that
      his conduct may have violated. In other words, the government need
      not prove that the defendant had read, was aware of, or had consulted
      the United States munitions list, the Commerce Control list or the
      licensing provisions of the Arms Export Control Act, the International
      Traffic In Arms Regulations, the International Emergency Economic

                                           8
      Powers Act, or the Export Administration Regulations.

            The government, however, must prove beyond a reasonable
      doubt that the defendant knew, from whatever source, that a license
      was required.

Id. at 124; R6 at 14-15.

      Piquet was found guilty on all counts and was sentenced to a term of sixty

months of imprisonment. R2-106 at 1-3.

                                   II. DISCUSSION

      Piquet challenges his convictions on three grounds: (1) the affidavit

supporting the application for the search warrant of Alphatronx’s offices was

insufficient, rendering the warrant invalid, and, alternatively, the evidence was not

admissible under Leon’s good-faith exception to the exclusionary rule; (2) the

evidence was insufficient to prove that APH-502 was a defense article on the

USML in 2004 and 2005, when the conduct alleged in the indictment occurred; and

(3) the district court gave a confusing and contradictory jury instruction regarding

“knowledge” and “willfulness” and erred by not giving an explicit instruction

regarding his good faith defense. We address each argument in turn.

A. Validity of the Search Warrant

      When reviewing a district court’s ruling on a motion to suppress, we review

the court’s factual findings for clear error and its application of the law to the facts



                                            9
de novo, construing all facts in the light most favorable to the prevailing party.

United States v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000). We also must

“give due weight to inferences drawn from those facts by resident judges and local

law enforcement officers.” United States v. Jiminez, 224 F.3d 1243, 1248 (11th

Cir. 2000) (quotation marks and citation omitted).

      The Fourth Amendment guarantees individuals “the right . . . to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.” U.S. Const. amend. IV. “This fundamental right is generally preserved

by a requirement that searches be conducted pursuant to a warrant issued by an

independent judicial officer upon a showing of probable cause.” United States v.

Tamari, 454 F.3d 1259, 1261 (11th Cir. 2006). Probable cause exists where the

totality of the circumstances demonstrate a fair probability that contraband or

evidence will be found at a particular location. United States v. Brundidge, 170

F.3d 1350, 1352 (11th Cir. 1999) (per curiam) (stating that a lower court’s

determination of probable cause is entitled to “great deference”). The affidavit in

support of a search warrant should establish a connection between the defendant

and the place to be searched as well as a connection between the place to be

searched and the alleged criminal activity. United States v. Martin, 297 F.3d 1308,

1314 (11th Cir. 2002). Although “[o]bservations of fellow officers of the



                                          10
Government engaged in a common investigation are plainly a reliable basis” for a

search warrant, the agent must make clear to the magistrate judge that he is relying

on other officers. United States v. Kirk, 781 F.2d 1498, 1505 (11th Cir. 1986).

This requirement is satisfied where “the affidavit recites at the outset, or . . . it is

clear from reading the affidavit as a whole, that it is based in part upon information

obtained from other law enforcement officers.” Id.

       Piquet does not dispute the facts alleged in Agent Blekicki’s affidavit, but

asserts that they lacked specific attribution and failed to establish probable cause.

We disagree. Agent Blekicki stated at the outset that the affidavit was based on

personal observation, information from other agents involved in the investigation,

and his review of investigation-related documents. That is all that was required.

See id. Piquet argues additionally that the information provided by other officers

did not provide a connection between Alphatronx and Hong Kong. A direct link

between Piquet and Hong Kong was not required to establish probable cause to

support a search of Alphatronx’s offices, however, nor did the affidavit need to

establish Piquet’s knowledge of or level of involvement in Ames’ illegal activity.

Rather, the affidavit was sufficient because it provided a link between Piquet and

Alphatronx’s offices, as well as a link between Alphatronx’s offices and the

criminal activity alleged in the affidavit. Martin, 297 F.3d at 1314. Specifically, it



                                             11
established that Alphatronx purchased electronic components from NG; that Ames

made no purchases from NG; that Ames contacted NG about a pending Alphatronx

order in October 2004, claiming to be an Alphatronx employee; and that Ames

ultimately exported to China the same or similar electronic components as those

Alphatronx purchased from NG and shipped to Ames. R1-63 at 5-8. Because the

affidavit supporting the search warrant thus established a fair probability that

evidence of the foregoing transactions and Ames’ illegal exportation activities

would be found at Alphatronx’s offices, see Brundidge, 170 F.3d at 1352, we need

not address Piquet’s alternative argument under Leon. The district court did not err

in denying Piquet’s motion to quash and suppress.

B. Sufficiency of the Evidence to Prove APH-502’s inclusion on the United States
Munitions List at the Time of the Offenses

      “We review the sufficiency of evidence to support a conviction de novo,

viewing the evidence in the light most favorable to the government and drawing all

reasonable inferences and credibility choices in favor of the jury’s verdict.” United

States v. Taylor, 480 F.3d 1025, 1026 (11th Cir. 2007). “Our task . . . is limited to

determining whether a reasonable jury could have found the defendants guilty on

the basis of the evidence presented; our task is not to choose between competing

interpretations of the evidence.” United States v. Jordan, 582 F.3d 1239, 1247

(11th Cir. 2009) (per curiam). Accordingly, where the jury is “[p]resented with

                                          12
two narratives, one tending to establish the defendant’s guilt and another tending to

establish innocence,” the jury may “choose the account offered by the

government.” Id.

       The USML, contained in regulations promulgated by DOS pursuant to the

AECA, 22 U.S.C. § 2778 “consists of categories of defense articles that cannot be

imported or exported without a license.” United States v. Fu Chin Chung, 931

F.2d 43, 45 (11th Cir. 1991) (per curiam); see 22 C.F.R. § 121.1. “To sustain a

conviction under 22 U.S.C. § 2778, the government must prove beyond a

reasonable doubt that the defendant willfully exported or attempted to export

defense articles that are on the United States Munitions List without a license.”

United States v. Castro-Trevino, 464 F.3d 536, 543 n.14 (5th Cir. 2006) (quotation

marks and citation omitted). The government must therefore prove that the

defense article was on the USML at the time of the alleged conduct. See 22 U.S.C.

§ 2778(b)(2).

      Piquet’s contention that the government failed to present sufficient evidence

that APH-502 was a defense article on the USML in 2004 and 2005 is without

merit. Director Kovac’s certificate confirming the APH-502’s inclusion on the

USML, though dated 13 February 2009, does not state that the APH-502 was on

the USML as of any particular date. As the district court pointed out, Director



                                          13
Kovac’s certificate states only that the APH-502 is on the USML. Given that the

certificate did not specify any time-frame during which the APH-502 was on the

USML, the jury could have interpreted the certificate to mean that the APH-502

was and always has been on the USML. See Jordan, 582 F.3d at 1247. Such a

conclusion was reasonable, particularly in light of both Lawrence’s testimony that

the APH-502 was made exclusively for use during warfare and served no civilian

purposes, and documentation accompanying purchase orders from Alphatronx to

NG for APH-502 components in 2004 and 2005, submitted into evidence by the

government, acknowledging that the APH-502 components “are controlled for

export by the International Traffic in Arms Regulations (ITAR)” and “are not to be

exported from the U.S. without first obtaining an export license from the U.S.

Department of State.” White Binder, Exhs. 224, 310, 329B. Viewing the evidence

in the light most favorable to the government, it was sufficient to support the jury’s

finding that the APH-502 was a restricted defense article requiring an export

license at the time of Piquet’s conduct.

C. The Jury Instruction on “Knowledge” and “Willfulness”

      “We review the legal correctness of a jury instruction de novo, . . . but defer

to the district court on questions of phrasing absent an abuse of discretion. United

States v. Prather, 205 F.3d 1265, 1270 (11th Cir. 2000) (citations omitted). A



                                           14
court’s refusal to give a requested jury instruction is reviewed for abuse of

discretion. United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006).

      “Generally, district courts have broad discretion in formulating jury

instructions provided that the charge as a whole accurately reflects the law and the

facts, and we will not reverse a conviction on the basis of a jury charge unless the

issues of law were presented inaccurately, or the charge improperly guided the jury

in such a substantial way as to violate due process.” Prather, 205 F.3d at 1270

(quotation marks and citation omitted). This is true even though parts of the jury

instruction may be “confusing, technically imperfect, or otherwise subject to

criticism.” United States v. Beasley, 72 F.3d 1518, 1525 (11th Cir. 1996) (per

curiam). The district court’s refusal to give a particular jury instruction constitutes

reversible error if the requested charge “(1) was correct, (2) was not substantially

covered by the charge actually given, and (3) dealt with some point in the trial so

important that failure to give the requested instruction seriously impaired the

defendant’s ability to conduct his defense.” Eckhardt, 466 F.3d at 947-48.

      Only “willful” violations of the AECA and regulations promulgated

thereunder are subject to criminal sanctions. 22 U.S.C. § 2778(c); see also United

States v. Adames, 878 F.2d 1374, 1377 (11th Cir. 1989) (per curiam). The

“requirement of willfulness connotes a voluntary, intentional violation of a known



                                           15
legal duty,” and thus does not cover “innocent or negligent errors.” Adames, 878

F.2d at 1377 (quotation marks and citation omitted). The government must prove

specific intent for a substantive offense under § 2778, and any related conspiracy

charge. Id. n.1.

       The district court instructed the jury that, to secure a conviction, the

government had to prove Piquet “knew, from whatever source, that a license was

required” for the articles involved, and that he acted “voluntarily and purposely

with specific intent to do something the law forbids” and not “by mistake, accident

or good faith.” R6 at 14-15. Piquet does not argue that this instruction was

incorrect, but states that it was confusing in light of the court’s earlier statement

that the government need not prove Piquet was aware of or had read the particular

statutes he violated. The instruction as a whole made clear, however, that the

government was required to prove that Piquet was aware of the licensing

requirements, from whatever source, even if he had not actually read the statutes

and regulations at issue. We fail to see how this instruction, which accurately

stated the law and the facts, prejudiced or confused the jury. Beasley, 72 F.3d at

1525 (“When the jury instructions, taken together, accurately express the law

applicable to the case without confusing or prejudicing the jury, there is no reason

for reversal . . . ”).



                                           16
      We further find that the district court did not abuse its discretion in failing to

give an explicit instruction regarding a good faith defense. The instruction the

court did give, to wit, “[t]he word willfully. . . means that the act was

committed . . . with bad purpose . . . and not by mistake, accident or good faith,”

R6 at 14-15, indicated that “mistake, accident, and good faith” were all valid

defenses to the specific intent crimes with which Piquet was charged. The defense

of good faith was thus adequately covered in the court’s definition of willfulness,

and the failure to give a separate instruction did not seriously impair Piquet’s

ability to conduct his defense. See Eckhardt, 466 F.3d at 947-48.

                                 III. CONCLUSION

      Piquet appeals his convictions 22 U.S.C. § 2778 and 50 U.S.C. § 1705. For

the foregoing reasons, we AFFIRM.

      AFFIRMED.




                                           17